              Case 1:20-cv-03315-ER Document 54 Filed 05/27/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CESAR FERNANDEZ-RODRIGUEZ; ROBER
GALVEZ-CHIMBO; SHARON HATCHER;
JONATHAN MEDINA; and JAMES WOODSON,

individually and on behalf of all others similarly                   No. 20 Civ. 3315 (ER)
situated,
                                                                    DECLARATION OF
                           Petitioners,                             ISHITA KALA

                  -against-

WARDEN MARTI LICON-VITALE,

                           Respondent.


         ISHITA KALA declares pursuant to 28 U.S.C. § 1746:

         1.      I am an attorney at Covington & Burling LLP, counsel to the Petitioners in this

action. I am submitting this declaration to put documents before the Court in connection with

Petitioners’ motion for a Preliminary Injunction in this case. This declaration is based on my

personal knowledge and on information and documents in the possession of my firm.

         2.      Attached hereto as Exhibits are true and correct copies of the following discovery

materials in this action, which are referred to in the accompanying papers in support on Petitioners’

motion:

   Ex.              Date                              Document / Description

  1.            May 20, 2020        Deposition transcript of Dr. Robert Beaudouin (excerpts)

  2.            May 20, 2020        Deposition transcript of Charisma Edge (excerpts)

  3.            May 19, 2020        Deposition transcript of Cesar Fernandez-Rodriguez (excerpts)

  4.            May 19, 2020        Deposition transcript of Rober Galvez-Chimbo (excerpts)
      Case 1:20-cv-03315-ER Document 54 Filed 05/27/20 Page 2 of 5




Ex.        Date                           Document / Description

5.      May 19, 2020   Deposition transcript of Sharon Hatcher (excerpts)

6.      May 22, 2020   Deposition transcript of Robert Hazlewood (excerpts)

7.      May 21, 2020   Deposition transcript of Marti Licon-Vitale (excerpts)

8.      May 21, 2020   Deposition transcript of Nicholas Sucich (excerpts)

9.      May 19, 2020   Deposition transcript of James Woodson (excerpts)

10.     May 13, 2020   Photograph taken during MCC inspection visit – dormitory on
                       11 South
                       This exhibit is being filed under seal.

11.     May 13, 2020   Photograph taken during MCC inspection visit – dormitory on
                       11 South
                       This exhibit is being filed under seal.

12.     May 13, 2020   Photograph taken during MCC inspection visit – sink on 11
                       South
                       This exhibit is being filed under seal.

13.     May 13, 2020   Photograph taken during MCC inspection visit – cockroach
                       caught in a trap on 11 South
                       This exhibit is being filed under seal.

14.     May 13, 2020   Photograph taken during MCC inspection visit – empty cell in
                       the Solitary Housing Unit
                       This exhibit is being filed under seal.

15.     May 13, 2020   Photograph taken during MCC inspection visit – empty cell in
                       the Solitary Housing Unit
                       This exhibit is being filed under seal.

16.     May 13, 2020   Photograph taken during MCC inspection visit – telephone on
                       11 South
                       This exhibit is being filed under seal.

17.     May 13, 2020   Photograph taken during MCC inspection visit – computers in
                       the Women’s Unit
                       This exhibit is being filed under seal.

                                          2
      Case 1:20-cv-03315-ER Document 54 Filed 05/27/20 Page 3 of 5




Ex.         Date                           Document / Description

18.     May 13, 2020    Photograph taken during MCC inspection visit – trash
                        receptacle and disinfectant solution on the Women’s Unit
                        This exhibit is being filed under seal.

19.     May 13, 2020    Photograph taken during MCC inspection visit – computer
                        terminal and rag
                        This exhibit is being filed under seal.

20.     Mar. 23, 2020   Interim Guidance on Management of Coronavirus Disease
                        (COVID-19) in Correctional and Detention Facilities, CDC
                        (Mar. 23, 2020), https://www.cdc.gov/coronavirus/2019-
                        ncov/community/correction-detention/guidance-correctional-
                        detention.html, Bates MCC PET 0000615

21.     Mar. 26, 2020   Memorandum For Director of Prisons re Prioritization of
                        Home Confinement As Appropriate in Response to COVID-19
                        Pandemic, Office of the Attorney General, Washington, D.C.,
                        Bates MCC PET 0000644

22.     Apr. 3, 2020    Memorandum For Director of Bureau of Prisons re Increasing
                        Use of Home Confinement at Institutions Most Affected by
                        COVID-19, Office of the Attorney General, Washington, D.C.,
                        Bates MCC PET 0000641

23.     May 26, 2020    Letter to Honorable Roslynn R. Mauskopf re: Administrative
                        Order No. 2020-14

24.     Feb. 29, 2020   Memorandum from Jeffery D. Allen re: Guidance Update for
                        Coronavirus Disease 2019 (COVID-19), BOP, Bates MCC
                        1726

25.     May 15, 2020    Respondent’s Responses and Objections to Petitioners’ First
                        Set of Interrogatories

26.     Mar. 25, 2020   Memorandum from M. Licon-Vitale re: Positive Staff Case,
                        Bates MCC 0115

27.     May 12, 2020    Excerpt from compilation of emails sent to the Associate
                        Warden Operations mailbox, Bates MCC 1131

28.     May 13, 2020    Excerpt from compilation of emails sent to the Executive
                        Assistant mailbox, Bates MCC 1149



                                           3
         Case 1:20-cv-03315-ER Document 54 Filed 05/27/20 Page 4 of 5




Ex.              Date                               Document / Description

29.         May 13, 2020        Excerpt from compilation of emails sent to the Unit Team 9/11
                                mailbox, Bates MCC 1173

30.         May 13, 2020        Excerpt from compilation of emails sent to the Unit Team 5/7
                                mailbox, Bates MCC 1165

31.         May 13, 2020        Excerpt from compilation of emails sent to the Warden
                                mailbox, Bates MCC 1178, 1185-86

32.         May 15, 2020        Quarantine Isolation Flowsheet produced in response to
                                Petitioners’ Interrogatories 1 and 2, Bates MCC 0197

33.         Apr. 22, 2020       Memorandum from Andre Matevousia re: Home Confinement,
                                BOP, Bates MCC 1747

34.         Apr. 15, 2020       Memorandum from David Brewer re: Furlough and Home
                                Confinement Additional Guidance, BOP, Bates MCC 1914

35.           [undated]         Email from Charisma Edge re: Return to Unit Team, Bates
                                MCC 2892

36.         May 13, 2020        Compilation of emails sent to and from the Sick Call mailbox,
                                Bates MCC 0201

37.        March 1, 2020 -      Bureau of Prisons Health Services Activities Report, Bates
           May 15, 2020         MCC 1979

38.          Apr. 3, 2020       Memorandum from Andre Matevousia re: Home Confinement,
                                BOP, Bates MCC 1716

39.          May 8, 2020        Memorandum from Andre Matevousia re: Home Confinement,
                                BOP, Bates MCC 1920

40.         May 15, 2020        Table of Inmate Requests for Compassionate Release, MCC
                                1923

41.           [undated]         Compilation of rosters used for COVID-19 screening for
                                inmates
                                This exhibit is being filed under seal.

      I declare under penalty of perjury that the foregoing is true and correct.




                                                    4
  Case 1:20-cv-03315-ER Document 54 Filed 05/27/20 Page 5 of 5



Executed at Waterford, Connecticut this 26th day of May 2020.




                                                  Ishita Kala




                                          5
